UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6667


MARSTON EDWARD BLUE,

                Defendant - Appellant,

          v.

UNITED STATES OF AMERICA,

                Plaintiff – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-6; 8:05-cv-02000-PJM)


Submitted:   August 25, 2011                 Decided: August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marston Edward Blue, Appellant Pro Se.  Stuart A. Berman, Chan
Park, Assistant United States Attorneys, Greenbelt, Maryland;
Sandra Wilkinson, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marston Edward Blue appeals the district court’s order

denying his application for a certificate of appealability.                  A

certificate    of   appealability       will     not   issue     absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).          When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the   motion   states   a   debatable    claim    of   the     denial   of   a

constitutional right.       Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    2